PREGERSON, Circuit Judge,
dissenting:
I dissent because I believe that Lawson could only be fired for cause and that based on the evidence, a reasonable jury could so find. The County’s policy manual clearly stated that “[n]o permanent employee shall be disciplined except for violation of established rules and regulations,” and the County’s conduct indicates that it believed that this provision was binding. I believe that these “rules and understandings” secured Lawson’s property interest in his job. See Board of Regents v. Roth, 408 U.S. 564, 577, 92 S.Ct. 2701, 2709, 33 L.Ed.2d 548 (1972) (stating that property interests “are created and their dimensions are defined by existing rules and understandings ... that secure certain benefits and that support claims of entitlement to those benefits”).
The majority, however, believes that as a matter of law Lawson had no property interest in his job because the policy manual also stated that “[ujnder no circumstances shall these policies be construed to act as any type of employment contract.” The majority reads this contract disclaimer as retaining the at-will job status of County employees. According to the majority, the provisions in the policy manual “merely provide a framework for disciplining at-will employees which is not binding on the County.”
The majority’s reading of the policy manual gives permanent employees nothing more than an illusory promise of permanent employment. If probationary employees can be fired for any reason and permanent employees can be fired only for violating established rules and regulations unless the County wants to fire them for any reason, there doesn’t seem to be much point in differentiating between permanent and probationary employees.
From what I can tell, the majority reaches this questionable result because it feels constrained by two premises: (1) that a person can’t have a property interest in his job if he has no contractual right to his job and (2) that under Oregon case law, a disclaimer in a policy manual preserves the at-will status of employees. I don’t agree with either premise.
As the Supreme Court has emphasized, a person does not need a contractual right to his job in order to have a property interest in his job; all he needs is a “legitimate claim of entitlement to the job.” See Perry v. Sindermann, 408 U.S. 593, 601-03, 92 S.Ct. 2694, 2699-2700, 33 L.Ed.2d 570 (1972) (holding that a teacher without a contractual claim to job tenure “might be able to show from the *695circumstances ... —and from other relevant facts-that he has a legitimate claim of entitlement to job tenure,” but that the teacher’s claim would be defeated if “a teacher in the respondent’s position has no contractual or other claim to job tenure” (emphasis added)). Such a claim of entitlement can arise from “rules or understandings,” including understandings based on past practices. Id. (holding that university may have created tenure system in practice even though it had no explicit tenure system); see also, Connell v. Higginbotham, 403 U.S. 207, 208, 91 S.Ct. 1772, 1773, 29 L.Ed.2d 418 (1971) (holding that recently-hired teacher without tenure or formal contract nevertheless had property interest in job because of implied promise of continued employment). Thus, contrary to what the majority implies, the fact that Lawson had no contractual right to his job does not dictate that Lawson had no property interest in his job.
Nor does Oregon case law dictate that Lawson had no property interest in his job. No Oregon case holds that a disclaimer in a policy manual preserves the at-will status of employees regardless of the content of the disclaimer and regardless of the other facts of the ease. The two Oregon eases that the majority relies on both concerned disclaimers that specifically disclaimed permanent employment. One disclaimer stated that “the company may terminate [the employee] at any time for any reason,” Mobley v. Manheim Servs. Corp., 133 Or.App. 89, 889 P.2d 1342, 1345 (1995), and the other disclaimer stated that “either party may wish to terminate the relationship at some time” and the employer “intends to preserve the right of either party to do so,” Gilbert v. Tektronix, Inc., 112 Or.App. 34, 827 P.2d 919, 921 (1992). Moreover, in those two cases, the employees weren’t told that they were permanent employees who could only be fired for violating established rules and regulations. Thus, the only reasonable conclusion in those cases was that the employees were at-will employees.
But that’s not the only reasonable conclusion in this case. The disclaimer in this case provides that the County’s policies shall not be construed as any type of employment contract. This disclaimer can fairly be read as precluding employees from bringing breach-of-contract claims against the County for violating the provisions in the policy manual. Under this reading, the contract disclaimer would not preclude County employees from enforcing their other rights-in-eluding their constitutional right not to be deprived of their property in their job without due process of law.
This reading is consistent with the provisions of the policy manual that distinguish between permanent and probationary employees. This reading gives substance to the policy manual’s distinction between permanent and probationary employees by at least giving permanent employees the right to due process before being fired.
This reading is also consistent with the County’s conduct. For instance, this reading explains why, throughout Lawson’s tenure with the County, the County acted as if permanent employees could only be fired for cause: even the County was under the logical impression that the contract disclaimer disclaimed only contract rights.1 Tellingly, when the County argued to the district court that Lawson had no property interest in his job, the County referred to other provisions in the policy manual but never mentioned the contract disclaimer.2 This suggests that even after Lawson filed the lawsuit, the County still believed that the contract disclaimer disclaimed only contract rights.
The present case is therefore quite different from the Oregon cases that the majority relies on. The disclaimer in this case did not specifically state that the County could terminate its employees at any time for any reason. In fact, the contract disclaimer did not address termination at all. Thus, unlike *696the disclaimers in the two Oregon cases, it was not clear on the face of the contract disclaimer that Lawson was an at-will employee.
Even more significantly, according to the County’s policy manual, Lawson was a “permanent employee” who could not “be disciplined except for violation of established rules and regulations.” The Oregon cases that the majority relies on involved no such poliey-certainly not one as explicitly contrary to the notion of at-will employment as this one was.
In sum, Lawson has established the existence of rules and understandings that allowed the district court to conclude that he had a legitimate claim of entitlement to his job. I agree with the district court. The majority disagrees. Perhaps, then, this is a case where reasonable minds can differ. If so, it seems inappropriate to take this case away from the factfinder and resolve it as a matter of law against the interests of an employee who received a favorable jury verdict. For these reasons, I respectfully dissent.

. The district court appeared to be under the same impression. The district court relied on the contract disclaimer to dismiss Lawson's breach-of-contract claim but not his due process claim.


. Usually, this court will not address arguments that were not raised before the trial court. But because the majority seems to assume that the County sufficiently preserved this issue for appeal, I will operate under that assumption as well.